MEMORANDUM AND ORDER
There is now pending before this Court appellant’s motion to “Redocket, Rebrief and Reargue” the above captioned appeal, which motion shall be treated as one to recall our mandate and reinstate the appeal.
The appellant herein prosecuted his appeal to this Court from a conviction and sentence on the charges of Murder, Second Degree and Robbery, First Degree, which conviction and judgment was affirmed by this Court on August 28,1978 and our mandate issued on November 13, 1978, State v. Jones, 571 S.W.2d 741 (Mo.App.1978). In so doing, this Court followed the then binding authority of State v. Duren, 556 S.W.2d 11 (Mo. banc 1977) which ruled that the Missouri jury selection laws as they pertained to the automatic exclusion of women from jury service upon request to be constitutional. Upon certiorari in the Duren case to the Supreme Court of the United States, that Court held such laws to be unconstitutional and void. Billy Duren v. State of Missouri on writ of certiorari to the Supreme Court *138of Missouri, No. 77-6067, decided January 9, 1979, 439 U.S. -, 99 S.Ct. 664, 58 L.Ed.2d 579.
On April 16, 1979, the Supreme Court of the United States granted a writ of certio-rari to the appellant herein and thereafter that proceeding in the Supreme Court of the United States was numbered 78-6077, entitled Jones v. State of Missouri, - U.S. -, 99 S.Ct. 1987, 60 L.Ed.2d 37.
This Court has received from the Supreme Court of the United States its mandate dated May 15, 1979 ordering that the judgment of this Court in this case be vacated and remanding the same for reconsideration by this Court in the light of Duren v. Missouri, supra, and directing this Court to take such proceedings herein in conformity with such opinion in Duren and as will accord with right and justice and the Constitution and Laws of the United States.
It appears from the record in this case that the defendant (appellant herein) La-vance Jones raised the constitutional question as to the jury selection laws in Missouri pertaining to women, decided in Duren v. Missouri, supra, by moving to quash the jury panel in his criminal trial at the earliest possible time and preserved the question through the criminal trial and appeal to this Court. It further appears that said motion to quash the jury panel was supported by written stipulation with the State and supporting exhibits attached thereto.
IT IS THEREFORE ORDERED, CONSIDERED AND ADJUDGED that this Court’s decision herein of August 28, 1978 and our mandate herein of November 13, 1978 be and the same are hereby withdrawn and the cause is remanded to the Circuit Court of Jackson County, Missouri.
IT IS FURTHER ORDERED that the defendant, Lavance Jones, be transported from his present place of confinement by the Department of Corrections of the State of Missouri to the Jackson County, Missouri jail at Kansas City, Missouri and be placed in the custody of the Department of Corrections of Jackson County, Missouri pending further proceedings in the court below.